DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/21 has been entered. Currently, claims 1-23 are pending, of which claims 22-23 are newly added.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 203. The extended application 203 contains three units, print settings screen extension unit 204, layout extension unit 205, and preview unit 206. Launching of the extended application seems to refer to individually launching one or more of these units. The Examiner suggests further defining the claim to more closely resemble the language used in the specification regarding what is actually being launched by the predetermined function and what unit is actually responsible for the print setting screen. Thus, the claim language is deemed indefinite and the Examiner will treat the print software as having multiple units that can be launched individually.

Response to Arguments

Applicant's arguments filed 2/22/21 have been fully considered but they are not persuasive. 
The applicant asserts Iwamoto (US 2017/0024173), Shiohara (US 2009/0290185), Kawaura (US 2014/0368881) do not alone or in combination teach or suggest at least "a control unit configured to launch the print software which has provided the setting screen based on the predetermined function being set via the setting screen provided by the print software, and to suppress the launching of the print software which has provided the setting screen based on the predetermined function not being set via the setting screen provided by the print software," as recited in claim 1, and similarly in claims 6 and 11. The Examiner respectfully disagrees as the combination of Iwamoto, Shiohara, and Kawaura does disclose the above mentioned feature. Particularly, Shiohara discloses filter group 319, which is analogous to extended application 203 mentioned above, that includes a layout filter 321, preview filter 323, and print command filter 325 (Fig. 3). User interface module 315 provides a print setting screen to a user, as shown in Fig. 4, and if a print preview checkbox 427 is checked then a print preview will be displayed prior to printing and if the box is not checked then no print preview will be displayed. Preview filter 323 is responsible for generating the print preview data (paras 50, 55, 63, and 65). The Examiner is interpreting the box around elements 313, 315, 317, and 319 as being the print software. Also, in light of the 35 USC 112(b) rejection set forth above regarding the interpretation of the claim language the combination of Iwamoto, Shiohara, and Kawaura discloses "a control unit configured to launch the print software which has provided the setting screen based on the predetermined function being set via the setting screen provided by the print software, and to suppress the launching of the print software which has provided the setting screen based on the predetermined function not being set via the setting screen provided by the print software," as recited in claim 1, and similarly in claims 6 and 11.

Claim Rejections - 35 USC § 103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Iwamoto (US 2017/0024173) in view of Shiohara (US 2009/0290185) and Kawaura et al. (US 2014/0368881).
Regarding claims 1 and 6, Iwamoto discloses a control method and an information processing apparatus having print data generation software and print software installed thereon, the print software being different from the print data generation software, the information processing apparatus comprising: 
an associating unit configured to associate the print data generation software with the print software (see Fig. 4 and paras 37-38, 45-51, 53-58, and 60-74, controller 30 of terminal device 3 contains print job transmission function 41 that displays a setting screen to a user for limited print settings and application running part 42 that launches print control application 50 that displays another print setting screen to a user for additional print settings, application running part 42 associates print job transmission function 41 and print control application 50); 
an identifying unit configured to identify print setting information set by a user using a setting screen provided by the print software, wherein a predetermined function regarding launching of the print software is set based on an instruction inputted via the setting screen (see Fig. 6 and paras 60-74, additional information receiving part 51 displays a print setting screen to a user to define additional print settings); and 
a control unit configured to launch the print software, and to suppress the launching of the print software (see paras 43, 61-62, and 68, the additional information determining part 22 determines the necessity of the additional information required for the execution of the print job D1 based on the information received via the communication interface 13, the additional 22 is capable of determining the necessity of the additional information based on the information sent with the print job transmission function in the terminal device 3, additional information may not be requested), 
wherein the print data generation software associated with the print software is configured to generate print data based on the print setting information set by using the setting screen provided by the print software (see paras 51 and 60-74, controller 30 merges the originally set print settings with the additional print settings selected by the user), and
wherein the associating unit, the identifying unit and the control unit are implemented by at least one processor of the information processing apparatus (see Fig. 4 controller 30 includes a CPU).
Iwamoto does not disclose expressly the information processing apparatus configured to obtain the print data generation software by a first method, and to obtain the print software by a second method different from the first method, and a control unit configured to launch the print software which has provided the setting screen based on the predetermined function being set via the setting screen provided by the print software, and to suppress the launching of the print software which has provided the setting screen based on the predetermined function not being set via the setting screen provided by the print software.
Shiohara discloses a control unit configured to launch the print software which has provided the setting screen based on the predetermined function being set via the setting screen provided by the print software, and to suppress the launching of the print software which has provided the setting screen based on the predetermined function not being set via the setting screen provided by the print software (see Figs. 3 and 4 and paras 43, 48-50, 57, 63, 65, and 67-68, a launch condition, such checking a print preview display check box 427, will launch addition display screens allowing a user to enter additional print settings related to the displayed print preview, filter group 319 includes preview filter 323, which is responsible for generating print preview data).
1 has a preinstalled operating system with associated device drivers and a printer driver specific to a particular MFP can be downloaded via a network and installed on the PC).
Regarding claim 11, Iwamoto discloses an information processing apparatus having print data generation software and print software installed thereon, the print data generation software having been obtained at a first timing, the print software being - 27 -101933 S4USO 1different from the print data generation software and obtained at a second timing different from the first timing, the information processing apparatus comprising:
one or more processors (see Fig. 4 controller 30 includes a CPU); and
one or more memories storing instructions that, when executed by the one or more processors (see Fig. 4, storage 31), cause the information processing apparatus to perform operations including: 
setting a predetermined function regarding launching of the print software, based on an instruction inputted using a setting screen provided by the print software (see Fig. 6 and paras 60-74, additional information receiving part 51 displays a print setting screen to a user to define additional print settings), and
the print software is launched in a case where the print setting information includes a setting for a launch condition for the print software, and launch of the print software is suppressed in a case where the print setting information does not include a setting for a launch condition for the print software (see paras 43, 61-62, and 68, the additional information determining part 22 determines the necessity of the additional information required for the execution of the print job D1 based on the information received via the communication interface 13, the additional information determining part 22 is capable of determining the necessity of the 3, additional information may not be requested), and
wherein the print data generation software associated with the print software is configured to generate print data based on print setting information set by using the setting screen provided by the print software (see paras 51 and 60-74, controller 30 merges the originally set print settings with the additional print settings selected by the user).
Iwamoto does not disclose expressly the information processing apparatus configured to obtain the print data generation software by a first method, and to obtain the print software by a second method different from the first method and based on a predetermined function regarding launching of the print software being set, in a case where the print software which has provided the setting screen is launched, providing a function of the print software, and wherein providing of the function of the print software which has provided the setting screen is suppressed in a case where the predetermined function regarding the launching of the print software is not set.
Shiohara discloses based on a predetermined function regarding launching of the print software being set, in a case where the print software which has provided the setting screen is launched, providing a function of the print software, and wherein providing of the function of the print software which has provided the setting screen is suppressed in a case where the predetermined function regarding the launching of the print software is not set (see Figs. 3 and 4 and paras 43, 48-50, 57, 63, 65, and 67-68, a launch condition, such checking a print preview display check box 427, will launch addition display screens allowing a user to enter additional print settings related to the displayed print preview, filter group 319 includes preview filter 323, which is responsible for generating print preview data).
Kawaura discloses the information processing apparatus configured to obtain the print data generation software by a first method, and to obtain the print software by a second method different from the first method (see paras 43, 45, 55-61, and 67-73, PC 1 has a preinstalled 
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the obtaining of an operating system and printer driver by different methods, as described by Kawaura, and the setting that matches a launch condition, as described by Shiohara, with the system of Iwamoto.
The suggestion/motivation for doing so would have been to provide additional print settings only when necessary for accurate print execution thereby saving time and increasing user friendliness and overall system efficiency.
Therefore, it would have been obvious to combine Kawaura and Shiohara with Iwamoto to obtain the invention as specified in claims 1, 6, and 11.

Regarding claims 2, 7, and 12, Iwamoto further discloses wherein in a case where the print setting information includes a first setting as the predetermined function, the print software is launched before the print data generation software generates the print data (see paras 43, 45-51, 61-62, and 68, the additional information determining part 22 determines the necessity of the additional information required for the execution of the print job D1 based on the information received via the communication interface 13, the additional information determining part 22 is capable of determining the necessity of the additional information based on the information sent with the print job transmission function in the terminal device 3, all of which happens before print data is created), and Shiohara further discloses in a case where the print setting information includes a second setting - 24 -101933 84US0 1different from the first setting as the predetermined function, the print software is launched after the print data generation software has generated the print data (see para 76, print data is generated and then a print preview is displayed).  
Regarding claims 3, 8, and 13, Iwamoto further discloses wherein the first setting is information regarding page layout setting indicating the number of pages to be arranged on a 
Regarding claims 4, 9, and 14, Iwamoto further discloses wherein the print data generation software is configured to generate the print data based on the print setting information and input data that is input to the print data generation software (see Fig. 4 and paras 37-38, 45-51, 53-58, and 60-74, controller 30 of terminal device 3 contains print job transmission function 41 that displays a setting screen to a user for limited print settings and application running part 42 that launches print control application 50 that displays another print setting screen to a user for additional print settings, application running part 42 associates print job transmission function 41 and print control application 50), 
in a case where the print software is launched before the print data generation software generates the print data, the print software is configured to edit the input data (see Fig. 5 and 6 and paras 60-74, the additional information print setting screen allows a user to edit the limited print settings selected earlier by the user), and 
Shiohara further discloses in a case where the print software is launched after the print data generation software has generated the print data, the print software is configured to display a preview image using the print data (see Figs. 3 and 4 and paras 43, 48-50, 57, 63, 65, and 67-68, a launch condition, such checking a print preview display check box 427, will launch addition display screens allowing a user to enter additional print settings related to the displayed print preview).  
Regarding claims 5, 10, and 15, Iwamoto further discloses wherein the print software has a feature of displaying the setting screen, a feature of editing the input data that is input to the print data generation software, and a feature of displaying the print data that is generated by the print data generation software on the basis of the input data (see Fig. 5 and 6 and paras 60-74, the additional information print setting screen allows a user to edit the limited print settings 
Regarding claims 16 and 19, Shiohara further discloses wherein the print data is processed by an inkjet printer (see para 42, printer 201 is an inkjet printer).  
Regarding claims 17 and 20, Kawaura further discloses wherein the information processing apparatus installs an operating system and obtains the print data generation software as the first method, and obtains the print software via a network as the second method (see paras 43, 45, 55-61, and 67-73, PC 1 has a preinstalled operating system with associated device drivers and a printer driver specific to a particular MFP can be downloaded via a network and installed on the PC).  
Regarding claims 18 and 21, Kawaura further discloses wherein the information processing apparatus obtains the print software using identification information obtained from a printing apparatus connected to the information processing apparatus (see paras 43, 45, 55-61, and 67-73, device identification of a MFP is used in the determination of a printer driver to install on PC 1).
Regarding claims 22 and 23, Shiohara discloses wherein the predetermined function is a preview function (see Figs. 3 and 4 and paras 43, 48-50, 57, 63, 65, and 67-68, a launch condition, such checking a print preview display check box 427, will launch addition display screens allowing a user to enter additional print settings related to the displayed print preview).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R MILIA whose telephone number is (571)272-7408.  The examiner can normally be reached Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached at 571-272-7773.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R MILIA/             Primary Examiner, Art Unit 2677